Title: John Adams to Timothy Dwight, 4 Apr. 1786
From: Adams, John
To: Dwight, Timothy


          
            
              Sir
            
            

              Grosvenor square

              April 4th. 1786—
            
          

          I have received your Letter, & the Conquest of Canaan, with
            more pleasure than you will easily believe. before I took any measures towards the
            publication of this Poem, I was determined, whatever affairs might interrupt me, to read
            it, & I found so much pleasure, in this Employment, that it was very soon
            compleated.
          My taste as well as my Impartiallity may be disputed: but I will
            venture to say that I Know of no heroick Poem Superior to it, in any modern Language,
            excepting always Paradise lost: & If I am not wholly blinded by prejudice it not
            only does honor to America, but would do honor to any nation in Europe,
          As Mr. Barlow has transmitted his
            Vision of Columbus to my friend Dr. Price, I went out to
            Newington Green to consult him—
          the Doctor will do what he can to assist the printing &
            sale of both these works, but he is of opinion that it will not be possible to find a
            Printer or Bookseller who will give much for the Copy if we can find even one who will
            print either at his own Expence & Risque It is the mode, that governs. When a
            Writer has made himself a name, in England, the Booksellers, are eager to have his
            Copies. having no Judgement of their own, they are timid, untill they Know the publick
            has an Enthusiasm for the Reputation of the writer—But it is scarcely possible for any
            new Writer to force himself into Reputation without the aid of Government, If neither
            administration nor opposition, espouse the Cause, it is desperate, during the late War,
            there was an opposition in Parliament consisting of many noblemen & Gentlemen
            whose Rank Families & Fortunes gave them great Power in the Nation.
          These were able to give a Currency & Popularity to many
            American publications: but at present the Case is altered. America has now no Interest
            in Parliament No Party, No Character of any influence that is favourable to it, and
            Popularity is entirely under the Guidance of Parliamentary factions. For these Reasons I
            think, that your Poems will meet a cold reception. it will be made unpopular to read
            them. I have consulted a Bookseller, concerning yours, & have put it into the
            Hands of a very able Man, and a very good Poet for his Judgement.
          You may depend upon it every thing in my power shall be done to
            have it printed sold, read & productive of advantage to you, but I fear you must
            be content with no Profit & little fame for some time. The Genius &
            taste for Poetry are much declined, and the encouragement of it, which was never very
            much is now nothing at all. The Muses have crossed the atlantic and there may be happy,
            Music & painting are now the ton in England, The
            King has brought into fashion the first, and Commerce for the purposes of manufatures
            & Profit has given a spur to the last. But Poetry is little Cherished by either,
            and the people are so burthened, that they have no spirit left to read—so exhausted by
            taxes that they have no money to purchase Books.
          The Principal Poets here are Sherridan, Anstey Mason, Hayley,
            & Day. the first is too much in politicks at present, the two next are at a
            distance in the Country. the two last may be consulted if necessary. I have begun with
              Mr. Day—
          I shall ever be glad to hear from you /Your
          
            
              J. A—
            
          
        